Citation Nr: 0730013	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that granted service connection for adjustment 
disorder secondary to service-connected lupus and assigned a 
10 percent rating effective December 27, 2004.  The veteran 
appealed for a higher initial rating.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  Since December 27, 2004, the veteran's adjustment 
disorder has manifested in depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss; but not in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no more, for 
adjustment disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9435 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, including medical evidence pertaining 
to his current psychiatric disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
A September 2005 letter reiterated the above and specifically 
informed him of the information and evidence needed to 
substantiate a claim for an increased rating.  The case was 
readjudicated in December 2005.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in June 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include his service 
medical records, and post-service medical records and 
examination reports.  Moreover, at his Board hearing, the 
veteran testified that he had not received any treatment from 
non-VA healthcare providers and that he had not been treated 
since September 2005.  In this regard, the record contains VA 
treatment notes through that time.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, given the favorable nature of the 
Board's decision below, any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's adjustment disorder has been rated as 10 
percent under Diagnostic Code 9435, 38 C.F.R. § 4.130 (2007), 
which provides for the following ratings:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 30 
percent.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication warrants 10 percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends and unable to keep a job).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

After review, the Board finds that a higher initial rating of 
30 percent is warranted for the veteran's adjustment 
disorder, and notes the following evidence of record.

A September 2004 VA treatment note reflects complaints of 
mood swings with irritability and feeling down sometimes 
because of illness, referring to headaches and lupus.  The 
veteran stated that he cannot work anymore because he gets 
drained out, noting his headaches and photosensitivity.  The 
diagnosis was depression with mood irritability.

A February 2005 VA treatment note reflects that the veteran 
cannot be in crowds; when he is, he experiences anxiety, 
tachycardia, tachypnea, and diaphoresis and has to get out.  
The veteran stated that he can be in small places as long as 
he is alone.  He also described a panic attack getting on a 
crowded plane.  He complained of fatigue and difficulty 
concentrating as well as a lack of interest in usual 
activities.  He also expressed frustration over having 
chronic illnesses and not being able to hold down a job.

A March 2005 VA treatment note reflects that the veteran was 
calm and that his appearance was adequate.  He was oriented 
to person, place, time, and situation.  There were no 
behavioral or psychomotor abnormalities, speech was 
spontaneous with normal rate and tone, attitude was 
cooperative, mood was depressed, and affect was mildly 
constricted.  There were no hallucinations.  Thought process 
was linear and goal-directed.  Thought content was 
appropriate.  There were no suicidal or homicidal ideations.  
Short-term memory was noted as impaired with the veteran 
being forgetful and distracted.  Long-term memory was intact.  
Concentration, attention, impulse control, insight, judgment, 
and abstract thinking were all good.  Sleep was noted as non-
restorative, being fragmented and of 4 to 6 hours.  Appetite 
was adequate.  The veteran's interests were recorded as 
limited.  Irritability, anger, and depressive and anxiety 
symptoms were also noted.  The provisional diagnosis was 
depression and the GAF score was estimated at 50.

A subsequent March 2005 VA treatment note reiterates the 
above findings with the exception of his appetite now being 
poor.  The diagnosis was adjustment disorder with mixed 
emotional features of depression and anxiety, with the 
physical condition affecting psychological factor.  The GAF 
was again estimated at 50.

An April 2005 VA treatment note reflects that the veteran was 
divorced with no children, that his family lives out of 
state, and that he has a female companion who is supportive.  
The veteran was open, interactive, and very willing to 
discuss his disease.  He stated that he reports to a lupus 
therapy group and likes to help others.  He also stated that 
he likes to stay busy and does odd jobs for his brother.  He 
noted that he tries to stay positive but it gets hard and he 
likes to have someone to talk to.  He complained of mood 
swings and depression at times.  Anxiety and depression were 
noted but not panic attacks.  Otherwise, the findings were as 
above.

A June 2005 VA examination report reflects that the veteran 
has become more depressed and isolated as his lupus 
progresses.  He complained of insomnia, sleeping 2 to 3 hours 
per night.  He reported staying in the house most of the day 
because he has photophobia and photosensitivity.  He stated 
that he does not like being in crowds or being around people.  
He complained of anxiety, noting that his brother had taken 
him on vacation in November 2004 and on the way back he had 
felt he could not get on the plane and then had felt closed-
in while in the plane.  He reported a decrease in appetite.  
He also reported panic attacks but noted that they do not 
happen on a consistent basis and varied based on the 
situation.  He stated that he can no longer fish and be 
outdoors due to his photophobia, or do the things he used to 
enjoy like play the guitar or carve because his hands hurt.  
He also stated that he drinks a six-pack of beer generally on 
Friday nights if they have a cookout and that he has gone on 
vacations with his brother.  He stated that he had been 
dating a woman for about three months and that she is very 
supportive and upbeat, getting him to do things so he does 
not just sit around.  He noted that he had gone to vocational 
rehabilitation but had been told that they could not assist 
him because the jobs they offered may aggravate his lupus.  
He added that he was attending school and that he can 
tolerate it because he is in small classes and his teachers 
allow him to leave if he feels anxious or panicky.  

Examination revealed an alert, oriented, and cooperative man 
who made intermittent eye contact and exhibited no evidence 
of psychomotor agitation or retardation.  Speech was of 
normal rate, rhythm, and volume.  The veteran described his 
mood as "alright today" and "ok" and affect was broad-
ranged and appropriate to the conversation.  Thought 
processes were logical and goal-directed without evidence of 
loosening of associations.  He denied hallucinations and 
delusions.  He was able to register 3 objects and recall 2 of 
them after five minutes.  With prompts, the veteran was able 
to recall the third object.  He was able to spell "world" 
forwards correctly and backwards correctly on the third 
attempt.  He was also able to perform the calculation 100 
minus 57.  He was able to relate significant past personal 
information.  He demonstrated good judgment and abstract 
reasoning.  He denied suicidal and homicidal thoughts.

The examiner diagnosed the veteran with adjustment disorder 
with mixed emotional features of depression and anxiety and 
estimated the GAF score at 65.  She noted that the veteran is 
continuing to take positive steps such as going to school and 
attempting to obtain vocational rehabilitation, and that he 
is able to maintain a relationship with a girlfriend and 
going out and drinking and having barbeques on the weekends.  
She stated that the veteran's social adaptability and 
interactions with others is mildly impaired due to his 
problems with anxiety, depression, and desire to isolate.  
She stated that the veteran's flexibility, adaptability, and 
efficiency in an industrial environment show no clear 
evidence of impairment related directly to his psychiatric 
illness.  The examiner noted that any occupational impairment 
would be specifically related to his lupus.  She estimated 
the veteran's overall level of disability related to his 
adjustment disorder to be mild, and that his difficulty 
dealing with his illness may wax and wane based on the status 
of his illness.

At the veteran's Board hearing he testified that the above VA 
examination report inaccurately reflected his statements.  He 
testified that he did not tell the examiner that he was 
outgoing, participated in vocational rehabilitation, had a 
girlfriend, hung out with the guys, and drank and had 
barbeques on the weekends.  He added that he does not have 
any friends other than his co-workers and that he has "a 
panic attack sort of thing" in crowds 3 to 5 times per week.  
He stated that he had dropped out of school in May 2007 
because he could not handle the workload and did not want to 
be around people.  

Lastly, in a letter to his Congress woman the veteran stated 
that the above VA examiner lied and twisted his words.

Initially, the Board notes that, contrary to the veteran's 
assertions, the VA examiner never stated that he was 
outgoing.  In addition, the examiner only said that the 
veteran is continuing to take positive steps such as 
attempting to obtain vocational rehabilitation, not that he 
was participating in the program.  Further, the examiner 
noted that the veteran had been dating a woman for about 
three months and that she is very supportive and upbeat.  
From this, the examiner appropriately concluded that the 
veteran is able to maintain a relationship with a girlfriend.  
Of note, the earlier April 2005 VA treatment note also 
reflects that the veteran had a female companion who is 
supportive.  Lastly, the examiner noted that the veteran 
drinks a six-pack of beer generally on Friday nights if they 
have a cookout.  From this, the examiner again appropriately 
concluded that the veteran is continuing to take positive 
steps such as going out and drinking and having barbeques on 
the weekends.  In sum, the Board finds that the VA 
examination report reasonably reflects the veteran's 
statements at the time.

Given the above evidence of record, the Board finds that 
since December 27, 2004, the veteran's adjustment disorder 
has manifested in depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  As such, his disability warrants a 30 percent rating.

A higher 50 percent rating is not warranted because the 
veteran's disability picture is not reflective of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

Although the veteran testified about having "a panic attack 
sort of thing" several times per week, the record is unclear 
as to whether he experiences an actual panic attack as 
considered by the rating criteria.  Prior to his hearing he 
only mentioned one panic attack while on vacation in November 
2004, prior to the effective date of service connection, and 
his VA medical records do not reflect any since that time.  
At his VA examination, he reported panic attacks but noted 
that they do not happen on a consistent basis and varied 
based on the situation.  Even if the veteran does have panic 
attacks more frequently than once a week, his overall 
disability picture fails to meet the other criteria for a 50 
percent rating.  

Although the record shows that the veteran is not 
participating in activities he once used to enjoy, this has 
been attributed to photosensitivity and his service-connected 
lupus.  See 38 C.F.R. § 4.14 (2007).  Thus, if the veteran's 
lack of participation in such activities indicates 
disturbances in motivation, that manifestation will not be 
considered in rating his adjustment disorder.  Therefore, his 
disability has not manifested in disturbances of motivation 
and mood.

Although the record reflects that the veteran does not have 
many friends, he has good relationships with his co-workers 
and his family, especially his brother with whom he has gone 
on vacations.  Moreover, the record shows that he is 
currently employed, indicating an ability to maintain an 
effective work relationship.

Upon consideration of all of the evidence, including the 
reported symptoms at the veteran's hearing, VA examination 
report, and VA treatment notes, the Board finds that the 
veteran's adjustment disorder symptoms more nearly 
approximate the criteria for the 30 percent evaluation being 
assigned, and an initial rating in excess of 30 percent is 
not warranted.  In sum, the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.

The Board notes that the veteran's disability has been 
assigned GAF scores of 65 and 50, which indicate some mild 
symptomatology and serious symptoms, respectively.  As 
discussed above, his psychiatric symptoms are not reflective 
of the criteria for an evaluation in excess of the 30 percent 
evaluation being assigned, at any point during the course of 
the claim.  See 38 C.F.R. § 4.130; see also Fenderson, supra.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's psychiatric 
disability, standing alone, has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against a rating in 
excess of 30 percent, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial 30 percent rating for adjustment disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


